Order reversed, without costs of this appeal to either party, and matter remitted to Special Term for further proceedings in accordance with the memorandum. Memorandum: Two orders were granted by Justice Wither, each dated February 2, 1960. One order denied the right to serve a supplemental bill of particulars “ without prejudice ”, and the other was an outright order to preclude. The second of these orders is recited in the order appealed from, but the first is not, and it is doubtful, therefore, whether any consideration was given to the first order when the order of dismissal was granted. The matter is remitted to Special Term for further consideration in view of the first order which was granted “ without prejudice ”. All concur, except Goldman, J., who dissents and votes for affirmance. (Appeal from order of Steuben Supreme Court dismissing plaintiff’s amended complaint.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.